Citation Nr: 1008167	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  07-03 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a fungal disability 
of the groin, feet, legs, and ears.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The Veteran had active military service from October 1965 to 
October 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

During the pendency of this appeal, the Veteran's claim for 
service connection for tinnitus was granted by way of a 
January 2010 rating decision.  As this represents a complete 
grant of the claim on appeal, this issue is no longer before 
the Board.

(Consideration of the appellant's claim for service 
connection for a fungal condition of the groin, legs, feet 
and ears is deferred pending completion of the development 
sought in the remand that follows the decision below.)


FINDING OF FACT

The Veteran does not have hearing loss attributable to active 
military service.


CONCLUSION OF LAW

The Veteran does not have hearing loss that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.385 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which stated that VA would request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 
2008).

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in February 
2006, and September 2009.  (Although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claims, any timing errors have 
been cured by the RO's subsequent actions.  Id.)  
Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to service connection, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The Veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), service personnel records, 
VA and private medical records, and provided an examination 
in furtherance of his claim.  The Board notes that a VA 
examination with respect to the issue on appeal was obtained 
in November 2009.  38 C.F.R. § 3.159(c)(4).  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA opinion obtained in this case is 
more than adequate, as the opinion was predicated on 
consideration of the STRs and VA medical records in the 
Veteran's claims file, and considered all of the pertinent 
evidence of record, including the Veteran's lay statements 
regarding in-service noise exposure, and the date of onset of 
his hearing loss.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c) (4).  In summary, no duty to assist was 
unmet.

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Hickson v. West, 12 Vet. App. 247 
(1999).  Further, it is not enough that an injury or disease 
occurred in service; there must be chronic disability 
resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).

Certain chronic diseases, including sensorineural hearing 
loss (organic disease of the nervous system) may be presumed 
to have been incurred in or aggravated by active military 
service if shown to a compensable degree within one year of 
separation from qualifying active service.  38 C.F.R. 
§§ 3.307, 3.309.

The Veteran contends that his hearing loss is the result of 
acoustic trauma while working as an armorer in Vietnam.  He 
stated that he was exposed to artillery and rifles while in 
Vietnam.  See February 2006 entry in the outpatient treatment 
records.  His DD Form 214 noted that he served as an 
organizational supply specialist, with the related civilian 
occupation noted to be a stock clerk.

The October 1965 entrance audiological evaluation reported 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5(10)
-5(5)
0(10)
N/A
0(5)
LEFT
-5(10)
0(10)
-5(5)
N/A
5(10)

The September 1967 separation audiological evaluation 
reported that pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5(20)
0(10)
-5(5)
N/A
5(10)
LEFT
0(15)
5(15)
5(15)
N/A
10(15)

At discharge, the Veteran checked no to "have you ever had 
or have you now" hearing loss.  See September 1967 Report of 
Medical History.  (The Board notes that both in-service 
audiological examinations occurred prior to October 31, 1967; 
therefore ASA units are assumed.  The conversions from ASA to 
ISO (ANSI) units are shown in parentheses above).

A September 2002 audiogram reflects a diagnosis of mild to 
moderate bilateral sensorineural hearing loss, and showed 
among other things, that his auditory thresholds at 4000 
Hertz were greater than 40 decibels, bilaterally.  A 
September 2002 progress note by J.B.B., M.D. gave the 
impression of sensorineural hearing loss, probably mostly 
noise-induced, associated with tinnitus in the left ear.  
This impression was based on the Veteran's report of serving 
in Vietnam, being raised and working on a farm, in addition 
to 34 years of construction work, and a fair amount of 
exposure to gunfire, both target and hunting.

The Veteran was afforded a VA audiological evaluation in 
November 2009.  At this examination, the Veteran reported in-
service noise exposure, stating that he was exposed to 
trucks, self-propelled artillery units, Howitzers, and M14s 
while training.  Regarding occupational noise exposure, the 
Veteran reported working as a utility man for ten to twelve 
months, before attending welding school for about twelve 
weeks, then working as an iron worker for 35 years until he 
retired in 2001.  The Veteran reported wearing hearing 
protection during the last 15 to 20 years.  Recreational 
noise exposure included target shooting while wearing muffs 
and ear plugs, and occasional gun and bow hunting.

The November 2009 audiological evaluation reported that pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
35
10
50
65
LEFT
15
25
75
70
80

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 76 percent in the left ear.  
The audiologist diagnosed the Veteran with normal to 
moderately severe sensorineural hearing loss in the right 
ear, and normal to severe sensorineural hearing loss in the 
left ear.  After reviewing the claims file, including the 
STRs and the Veteran's statements regarding in-service noise 
exposure, the audiologist opined that the Veteran's hearing 
loss was not due to his military noise exposure.  She 
explained that the basis of her opinion was that the 
Veteran's service treatment records showed normal hearing at 
separation in both ears and did not show any significant 
threshold shift for either ear at any frequency when 
comparing his enlistment and separation auditory 
examinations.

The Board notes that for the purposes of applying the laws 
administered by VA, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of those frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  However, the 
threshold for normal hearing is from 0 to 20 dB, and higher 
threshold levels indicate some degree of hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155 (1993).

Here, the record shows a current hearing disability-
specifically, bilateral sensorineural hearing loss.  See 
November 2009 audiological examination.  However, the STRs 
are negative for complaints or treatment related to hearing 
loss, and the September 1967 discharge examination revealed 
hearing within normal limits.  Further, at discharge, the 
Veteran denied that he had ever had any trouble with his 
ears, including hearing loss.  Although the Veteran is 
competent to describe his in-service exposure to loud noises, 
see Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994), the Board questions the 
credibility of the Veteran's statement regarding the onset of 
his hearing loss.  Specifically, when the Veteran filed his 
claim in 2006, he stated that the onset of his hearing loss 
was in 1967; however, the evidence of record is silent for 
in-service evidence of hearing loss or post-service 
complaints of trouble hearing until 1991, over twenty years 
after discharge.  Significantly, although in 2006, the 
Veteran described the onset of hearing trouble in 1967, in a 
Report of Medical History completed by the Veteran at 
discharge in 1967, he noted that he did not currently 
experience problems hearing, and had not had problems hearing 
in the past.  This contemporaneous statement provided at 
discharge in 1967, contradicts the Veteran's 2006 statement 
regarding the onset of his hearing loss.  The Board finds the 
1967 statement more credible because it was not made in the 
context of a claim for monetary benefits, but was made in a 
medical setting where the Veteran was likely more intent on 
accurately reporting his ailments, if any.  Additionally, the 
1967 indication that he had not had hearing loss is 
consistent with the audiogram performed at that time and with 
the VA examiner's later assessment of the entire record.

In terms of establishing a nexus to service, the November 
2009 VA examiner opined that the Veteran's current hearing 
loss was not due to his military noise exposure because the 
Veteran's separation evaluation revealed normal hearing in 
both ears, and there was not a significant threshold shift 
for either ear at any frequency when comparing his enlistment 
and separation audiological evaluations.  The examiner 
concluded that the Veteran's history of in-service noise 
exposure notwithstanding, his current hearing loss is not 
traceable to military service.  

Although in September 2002, Dr. B. opined that the Veteran's 
hearing loss was "probably mostly noise induced," this 
assessment was based on several different types of noise 
exposure, including post-service employment working 
construction, recreational noise exposure while target 
shooting and hunting, in addition to the Veteran's service in 
Vietnam.  In addition, Dr. B. did not offer a rationale for 
the opinion.  In this regard, the Board notes that in Nieves-
Rodriguez v. Peake, supra, the Court found that a medical 
opinion which only contains data and conclusions, and is not 
supported by reasons or rationale is accorded no probative 
weight.  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 
(2007), which held that a medical examination report must 
contain not only clear conclusions with supporting data, but 
also a reasoned medical explanation connecting the two.  
("[A] medical opinion ... must support its conclusion with 
an analysis that the Board can consider and weigh against 
contrary opinions.")  In this case, the Board finds that 
because the September 2002 medical opinion by Dr. B. contains 
only a conclusory opinion without any supporting data or 
medical explanation or analysis, it does not have the same 
probative value as the 2009 VA examiner's opinion.  The 
November 2009 VA examiner provided a reasoned medical 
explanation for her opinion, supported by a review of the 
STRs.

In summary, the STRs are devoid of treatment or complaints 
related to hearing loss, and at discharge in 1967, the 
Veteran noted that he did not have trouble hearing.  Further, 
the first post-service indication of hearing complaints was 
not until July 1991, more than 20 years after discharge.  
Moreover, despite evidence of in-service noise exposure, the 
2009 VA examiner opined that the Veteran's current bilateral 
hearing loss was not due to military service, explaining that 
there was not a significant threshold shift for either ear at 
any frequency when comparing his enlistment and separation 
audiological evaluations.  For these reasons, the Board finds 
that the preponderance of the evidence is against the claim.

It should also be noted that sensorineural hearing loss 
(organic disease of the nervous system) was not manifested to 
a compensable degree within a year of the Veteran's 
separation from service, as the first documented post-service 
evidence of hearing loss was not shown until over twenty 
years after service.  A presumption of service incurrence 
consequently may not be made.  38 C.F.R. §§ 3.307, 3.309.


ORDER

Service connection for hearing loss is denied.


REMAND

The Veteran contends that he developed his current skin 
disability while serving in Vietnam in 1966.  He noted that 
his condition has been intermittent over the last 40-year 
period and has been worse in the summer months.  The Veteran 
stated that he treated himself with baby powder, noting that 
it decreased his itching and moisture.

Although the Veteran's STRs are negative for any reference to 
a fungal condition of the groin, legs, feet, or ears, in 
March 1974, when the Veteran presented for treatment of a 
rash, he stated that he thought he got his rash while in 
Vietnam.  Private reports reflect subsequent treatment for a 
fungal condition in March 1983, July 1983, May 1984, 
September 1989, and September 1999.  These entries contained 
diagnoses of tinea cruris.  A progress entry dated in 
February 2006, contained a diagnosis of dermatomycosis, and 
noted that the Veteran's groin itched and noted a probable 
fungal infection of the skin on the legs and groin.

The Veteran was afforded a VA examination in November 2009.  
The Veteran described an intermittent skin condition 
occurring over the past 40 years, and stated that he treated 
himself with baby powder and cornstarch.  The VA examiner was 
asked to opine whether the Veteran had a skin disability of 
the groin, feet, legs, and/or ears that could be attributed 
to service.  However, the 2009 VA examiner stated that the 
Veteran had no active rash or residuals at the time of the 
examination, and opined that he could not resolve the issue 
of whether his skin condition was attributable to military 
service without resorting to mere speculation because the 
Veteran did not currently have a skin disability. 

In this case, the evidence shows that the Veteran has a 
recurrent, chronic skin condition, with documented flare-ups 
from 1983 through 1999, and as recently as 2006.  Further, 
the Veteran has noted intermittent flare-ups for the past 40 
years.  Based on the evidence described above, and to afford 
the Veteran an adequate VA examination, the Board finds that 
a remand is necessary to obtain a VA examination during an 
active period of the Veteran's skin disability.  At this 
examination, the examiner should offer an opinion as to 
whether the Veteran has a fungal condition of the groin, 
feet, legs, and/or ears that can be attributed to service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  With any necessary authorization 
from the Veteran, the RO should attempt 
to obtain and associate with the claims 
file any medical records identified by 
the Veteran that have not been secured 
previously.  

2.  Arrange with the Veteran the 
scheduling of an examination of the skin 
during an active phase of his condition.  
After reviewing the claims file, 
examining the Veteran, and conducting any 
testing deemed necessary, the examiner 
should offer an opinion as to whether it 
is at least as likely as not (i.e., 
whether it is 50 percent or more 
probable) that the Veteran has a fungal 
disorder of the groin, feet, legs, or 
ears that can be attributed to service.  
A complete rationale should be provided.  
If it is not feasible to schedule an 
examination during an active phase of the 
skin disorder, a VA physician should be 
asked to review the record, including any 
evidence obtained as a result of 
development sought in paragraph 1 above, 
and provide the requested opinion.  (The 
Board recognizes that a certain level of 
conjecture is required in the forming of 
any medical opinion.  The VA 
examiner/reviewer should be instructed to 
provide the opinion based on his or her 
expertise and best judgment even if 
speculation is required.)

3.  After undertaking any other 
development deemed appropriate, 
adjudicate the claim of service 
connection for a fungal condition of the 
groin, legs, feet, and ears.  If any 
benefit sought is not granted, furnish 
the Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


